Exhibit 10.2

 

TRANSITION AGREEMENT

 

SEQUENTIAL BRANDS GROUP, INC. (the “Company”), and Peter Lops (including your
successors, assigns, estate, heirs, executors and, administrators, which shall
be collectively hereinafter referred to as “you”) understand that you have
resigned your employment with the Company effective as of January 6, 2020 (the
“Termination Date”), and agree to the following (the “Agreement”) in full and
final resolution of all matters between them. Reference is made to your
employment agreement dated as of February 27, 2018 by and between you and the
Company (the “Employment Agreement”). Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meaning set forth in the
Employment Agreement.

 

1.     Following receipt of this signed Agreement and expiration of the
revocation period set forth below, and subject to your continued compliance with
the terms of this Agreement, you shall make yourself available to provide
cooperation with the Company as set forth in Section 12 hereto. You will be an
independent contractor of the Company in providing such services and the Company
shall not have the right to direct or control your performance of such services.
In consideration of such services, and subject to your compliance with the
Agreement, the Company shall pay you as follows: (i) $56,000 on January 15, 2020
(following the expiration of the revocation period); and (ii) $56,500 on March
10, 2020, for a total fee of $112,500 (the “Consulting Fee”).  You shall not be
eligible to actively participate in any Company benefit plan after the
Termination Date, and you shall be solely responsible for all taxes payable with
respect to the Consulting Fee.   The Company’s 2019 performance goals for
awarding you and other employees an Annual Bonus will not be met.  You
acknowledge and agree that you are not entitled to receive an Annual Bonus for
the year ending December 31, 2019.  For the avoidance of doubt, your remaining
50,000 unvested restricted stock units (the “Unvested RSUs”), as well as all of
your outstanding performance stock units (the “Unvested PSUs”) shall be
forfeited as of the Termination Date and you shall have no further rights with
respect thereto.  You represent that you have no equity or equity-type grants
with respect to shares of the Company’s common stock (including, but not limited
to, restricted shares, restricted share units, performance share units or stock
options) other than the Unvested RSUs and Unvested PSUs (each of which shall be
deemed forfeited as of the Termination Date).

 

2.     All of your benefits coverage (which includes your dependents) shall end
as set forth on the attached Schedule A. Note that under COBRA, you have the
option to extend your health care coverage for up to eighteen months or any
greater period required by state law. To the extent that you elect under COBRA
to extend certain benefits, you shall be responsible for paying for the entire
premium for such benefits directly. Further information regarding COBRA and the
applicable forms shall be provided under separate cover. If you have a Flexible
Spending Account, you shall have ninety (90) days from your Termination Date to
claim eligible expenses incurred on or prior to your Termination Date; provided
that you may have an opportunity to elect under COBRA to continue to make
contributions to your health Flexible Spending Account through the remainder of
the calendar year in which the Termination Date occurs, in which case (and
provided you made such contributions) you would be able, for a period of ninety
(90) days from the end of such calendar year, to claim eligible expenses
incurred through the end of such calendar year. Regardless of whether you sign
this Agreement, you will be paid out for the number of days of accrued, unused
vacation set forth





1

 




on the attached Schedule A.

 

3.     Your ability to contribute to the Company’s 401(k) plan will cease
effective the Termination Date. Further information and important tax
information will be provided under separate cover.

 

4.     Effective as of the Termination Date, except as provided in paragraph 1,
you hereby resign from all positions with the Company and its affiliates
(including, without limitation, as an officer and/or member of the boards of
directors of the Company’s subsidiaries).  The Company, together with all of its
past and present subsidiaries, affiliates, predecessors, successors and assigns,
are collectively hereby referred to as “the Company Entities”.

 

5.     You agree to direct all prospective employers seeking employment
references to contact in writing the Human Resources Department, or such other
person as the Company may designate from time to time. When contacted in such
manner, consistent with Company policy, the Company shall state that pursuant to
its policy, it can only provide your dates of employment and title to such
prospective employers.

 

6.     In consideration of the Company’s agreements set forth in this Agreement,
subject to paragraph 7 below, you release and forever discharge the Company and
its current and former subsidiaries and affiliates, the current and former
officers, directors, agents, and employees of each of the foregoing and the
successors and assigns of each of the foregoing (which shall be collectively
hereinafter referred to as the “Representatives”) from any and all causes of
action, claims, demands, damages, liabilities, liens, costs and expenses
(including without limitation attorneys’ fees) (collectively, “Claims”) of every
kind and nature whatsoever, whether known or unknown, related in any way to any
acts, failures to act, omissions, facts or circumstances occurring on or prior
to the date of this Agreement, including but not limited to any and all Claims
(i) arising out of or in any way related to your employment with the Company
and/or the termination of such employment, including without limitation Claims
in connection with the Employment Agreement or for additional salary, bonus,
incentive, commission, benefits, expenses, vacations (except for the accrued but
unused vacation days set forth in Schedule A hereto), back pay or front pay;
(ii) in tort, including but not limited to wrongful or retaliatory discharge in
violation of public policy, emotional distress, slander, defamation, and
interference with contractual relations; (iii) in contract, whether express or
implied; (iv) under any Company policy, procedure, benefit plan or other
agreement; or (v) under any and all federal, state or local laws or ordinances,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Employee Retirement Income Security Act (excluding those
involving vested benefits in the Company’s 401(k) plan), the Federal Family and
Medical Leave Act, the Sarbanes-Oxley Act, the New York State Human Rights Law,
the New York Labor Law, the New York City Human Rights Law, the New Jersey Law
Against Discrimination, and the New Jersey Conscientious Employee Protection
Act, for harassment or discrimination on the basis of any protected
classification, whistle blowing, or retaliation of any kind; or any other cause
of action. You represent and warrant that you are the sole and lawful owner of
all right, title and interest in and to every Claim and other matter that you
are releasing hereby and that no other party has received any assignment or
other right of substitution or subrogation to any such Claim or matter. You also
represent that you have the full power and authority to execute this Agreement
on behalf of yourself and the other parties that may be included in the
definition of “you” above. However,





2

 




notwithstanding the foregoing, you are not releasing, and for the avoidance of
doubt Claims do not include, your rights, if any (i) to payment of any
authorized but unreimbursed business expenses incurred prior to the termination
of your employment with the Company or any of its subsidiaries in accordance
with Section 4(e) of the Employment Agreement, (ii) under any employee pension
or welfare plan or program in which you participate or participated, and (iii)
to be indemnified and provided with legal representation pursuant to Section 8
of the Employment Agreement or pursuant to any other agreements or policies to
which you may be entitled to indemnification.

 

7.     You are not waiving any rights you may have to: (a) your own vested
accrued employee benefits under the Company’s health, welfare, or retirement
benefit plans as of the Termination Date; (b) benefits and/or the right to seek
benefits under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement; (d) enforce this Agreement; (e) challenge the validity of this
Agreement; (f) extend your health care coverage for up to eighteen months or any
greater period required by state law under COBRA; and/or (g) the 35,204 shares
of the Company’s common stock that you received in March 2019 (net of taxes and
other withholding) as a result of the vesting in March 2019 of certain
restricted stock units and performance stock units.  For the avoidance of doubt,
you are not releasing the Company from any Claims you may have that arise after
the date this Agreement is fully executed by you.

 

Nothing in this Agreement prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent permitted by law, you
agree that if such an administrative claim is made to such an anti-
discrimination agency, you shall not be entitled to recover any individual
monetary relief or other individual remedies. Nothing in this Agreement is
intended to limit or affect your ability to respond to a subpoena, to respond to
an inquiry by a governmental or self-regulatory body, to enforce this Agreement,
or to disclose the terms of this Agreement to your attorneys, financial advisors
or members of your immediate family

 

In addition, nothing in this Agreement, including but not limited to the release
of Claims nor the confidentiality and non-disparagement clauses, prohibits you
from: (1) reporting possible violations of U.S. law or regulations, including
any possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General; (2)
making any other disclosures that are protected under the whistleblower
provisions of law or regulations in the U.S.; or (3) otherwise fully
participating in any U.S. governmental whistleblower programs, including but not
limited to any such programs managed by the U.S. Securities and Exchange
Commission and/or the Occupational Safety and Health Administration or from
receiving individual monetary awards or other individual relief by virtue of
participating in such whistleblower programs.

 

8.     You understand, subject to the narrow limitations in paragraph 7 above,
and agree that this Agreement extinguishes all claims you may have against the
Company and its Representatives, whether such claim is currently known or
unknown, vested or contingent, foreseen or unforeseen. You understand that if
any fact concerning any matter covered by this Agreement is found hereafter to
be other than or different from the facts you now believe to be true, you
expressly accept and assume that this Agreement shall be and remain effective,
notwithstanding such difference in the facts.





3

 




9.     You affirm, by signing this Agreement, that you have no potential or
actual claims against the Company or its Representatives regarding any issues
relating to or arising out of your employment, directorship, or the termination
thereof, and agree not to file any such actions in court against the Company in
any court, tribunal or other forum, except for any action which may be necessary
to enforce the terms of this Agreement or a challenge to the validity of the
waiver under the ADEA. You further affirm that you have been paid and/or have
received all compensation, wages, bonuses, commissions, and/or benefits to which
you may be entitled. You also affirm that you have been granted any leave to
which you were entitled under the Family and Medical Leave Act or related state
or local leave or disability accommodation laws. You further affirm that you
have no known workplace injuries or occupational diseases and that you have not
been retaliated against for reporting any allegations of wrongdoing by the
Company or its officers, including any allegations of corporate fraud.

 

10.   In exchange for the consideration provided for in this Agreement, the
Company, its parents, subsidiaries, affiliates, directors, shareholders,
officers, representatives, agents, successors and assigns, irrevocably and
unconditionally releases and forever discharges you and your respective agents,
attorneys, accountants, insurers, consultants, representatives, future
employers, successors and assigns (collectively, “Employee Releasees”), from any
and all claims, demands, obligations, losses, causes of action, costs, expenses,
attorneys' fees and liabilities of any nature whatsoever, whether based on
contract, tort, statutory or other legal or equitable theory of recovery,
whether known or unknown, which the Company has, had, claims or could claim to
have against you, or any Employee Releasees, including but not limited to any
and all claims which relate to, arise from, or are in any manner pertaining to
your employment with the Company or other reason or basis whatsoever; provided,
however you acknowledge and agree that you are and will continue to be bound by
the terms and conditions set forth in the Employment Agreement that survive the
termination thereof (including the restrictive covenants set forth in Sections 6
and 7 of the Employment Agreement) (the “Continuing Obligations”), all of which
continue to remain in full force and effect for the periods set forth therein
notwithstanding the termination of your employment, and are hereby incorporated
herein by reference and made part of this Agreement. This release does not
include any willful acts of misconduct or fraud which the Company may not have
knowledge of as of the date of this Agreement.

 

11.   In addition, you agree for a period of 2 years following the Termination
Date, that you will not knowingly, in any way (i) defame or maliciously
disparage the Company or any Representative or make or solicit any comments,
statements or the like, to the media, to current, future or former employees or
to others, that may reasonably be considered to be derogatory or detrimental to
the good name or business reputation of the Company or any Representative, or
(ii) take any direct action against the Company, or any action directly related
to the Company, that could reasonably be expected to harm the Company. You
understand that any unauthorized disclosure or disparagement by you in violation
of this Agreement will be considered a breach of this Agreement. This
restriction shall not apply to any good faith communications with government
agencies or truthful testimony required by law or legal process. The Company
agrees for a period of 2 years following the Termination Date that it will not
knowingly, in any way (i) defame or maliciously disparage you or make or solicit
any comments, statements or the like, to the media, to current, future or former
employers of yours or to others, that may reasonably be considered to be
derogatory or detrimental to your good





4

 




name or your business reputation, or (ii) take any direct action against you, or
any action directly related to you, that could reasonably be expected to harm
you. This restriction shall not apply to any good faith communications with
government agencies or truthful testimony required by law or legal process.

 

12. In further consideration of the payments and/or benefits you are eligible to
receive pursuant to this Agreement, you agree to reasonably cooperate with the
Company Entities, their legal counsel and designees regarding (i) transitioning
(through March 31, 2020) any business or financial matters you were involved in
during your employment with the Company; and (ii) any current or future claim,
investigation (internal or otherwise), inquiry or litigation relating to any
matter with which you were involved or had knowledge or which occurred during
your employment, with such assistance including, but not limited to, meetings
and other consultations, signing affidavits and documents that are factually
accurate, attending depositions and providing truthful testimony (in each case,
without requiring a subpoena); provided, however, that the Company will
reimburse you for your reasonable expenses (including attorneys’ fees and travel
expenses) actually incurred by you in connection with such cooperation under
point 12(ii) of this Section 12 (it being understood that if any such expenses
are expected to exceed $5,000, you shall inform the Company prior to incurring
such expenses to provide the Company with an opportunity to either agree to
reimburse you for such expenses or advise you not to provide such cooperation
necessitating the incurrence of such expenses.

 

13. You agree to use reasonable efforts to notify the Company within a
reasonable period of time should you learn of a subpoena or other court order
requiring your participation in any legal proceeding relating to or stemming
from your employment with the Company. “Reasonable period of time” means
sufficiently in advance of the date on which you must respond to such subpoena
or other court order so that the Company can intervene to challenge or quash
such subpoena or other court order.

 

14. Section 7(e) of the Employment Agreement is hereby incorporated by
reference. You understand that if you should violate any provision of this
Agreement, the Company may take legal action to enforce the Agreement and may be
entitled to any and all other equitable and legal remedies which may be
available to it including monetary damages. You acknowledge that your compliance
with this Agreement is necessary to protect the business and goodwill of the
Company, and that a breach will result in irreparable and continuing damage to
the Company, for which money damages may not provide adequate relief.
Consequently, you agree that, in the event you breach, or threaten, or attempt
to breach these provisions of the Agreement, the Company shall be entitled to
seek temporary restraining orders and preliminary or permanent injunctions in
order to prevent the occurrence of

 





5

 




continuation of such harm and money damages insofar as they can be determined,
and you further agree that in connection with any such request for relief by the
Company, the Company shall not be required to prove that the Company’s remedies
at law are inadequate and the Company shall not be required to post any bond or
other security, unless required by law. You acknowledge that these provisions
are reasonably and properly required for the protection of the Company.

 

15. The parties acknowledge that this Agreement is not an admission on either of
their parts. Accordingly, this Agreement may not be admissible in any forum as
an admission of any kind; provided that this sentence shall not prohibit either
party from admitting into evidence the terms of this Agreement for the sole
purpose of enforcing such terms. The parties further agree that questions
regarding the interpretation of the language of the Agreement shall not be
presumptively interpreted against the drafter as the Agreement is a product of
negotiations between the parties.

 

16.  You acknowledge and understand that:

 

a.     the above-referenced consideration represent the total payments you will
receive from the Company in return for signing this Agreement and exceeds that
to which you would otherwise be entitled;

 

b.     you shall no longer be considered an employee of the Company after the
Termination Date, and therefore, that the benefits of employment, other than
those specifically referenced in this Agreement, will not be available after
such date;

 

c.     you are not entitled to any additional payments under the Company’s
policies, benefit or commission plans, or any expressed or implied agreement
with the Company other than as set forth in this Agreement;

 

d.     it is in exchange for the good and sufficient consideration provided in
this Agreement that you agree to the provisions herein; and

 

e.     you have received and agree to Schedule A attached hereto.

 

17. You acknowledge that you have the right, and have been advised by the
Company, to consult with an attorney, and that you have done so to the extent
you desired prior to executing this Agreement. You understand that you are
entitled to fully consider this Agreement for a period of up to twenty-one (21)
days. In the event you sign the Agreement prior to the expiration of the time to
consider this Agreement, the remaining time shall be waived. Further, this
Agreement shall not become effective or enforceable, nor shall any consideration
be paid, until after both parties have signed it and eight days have elapsed
from you executing it, providing you have not revoked your Agreement in writing
before that date as you may revoke this Agreement for up to seven (7) days
following its execution by sending written notice to the attention of Liz Nissen
at the Company and personally delivering it or postmarking it prior to the end
of such seven (7) day period.

 

18. Should any provision of this Agreement be held to be illegal, void or
unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any

 





6

 




such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement.

 

19. This Agreement contains the complete understanding between the Company and
you related to the subject matter hereto, and supersedes all prior agreements
and understandings between the Company and you related to the subject matter of
this Agreement; provided, however, that certain references to Sections in the
Employment Agreement that (i) are in the last sentence of Section 6 of this
Agreement; (ii) are in Section 14 of this Agreement; and (iii) relate to your
Continuing Obligations under Section 10 of this Agreement, are also part of this
Agreement and are incorporated by reference. Each party agrees that it is not
relying on any representations, whether written or oral, not set forth in this
Agreement, in determining to execute this Agreement. This Agreement may not be
modified, changed or altered by any oral promise or statement, nor shall any
written modification of this Agreement be binding on the Company until such
modification is approved in writing by an officer of the Company. In signing
this Agreement, the parties are not relying on any fact, statement or assumption
not set forth in this Agreement.

 

20. You may not assign any of your rights or obligations under this Agreement
without obtaining the express written consent of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. This Agreement is made
under, and shall be governed by and construed under, the laws of the State of
New York, without reference to principles of choice of law that might call for
application of the substantive law of another jurisdiction. The federal and
state courts located in New York County, New York, shall have sole and exclusive
jurisdiction over any dispute arising out of or relating to this Agreement, and
each party hereby expressly consents to the jurisdiction of such courts and
waives any objection (whether on grounds of venue, residence, domicile,
inconvenience of forum or otherwise), to such a proceeding brought before such a
court.

 





7

 




By signing below, the Company and you indicate that they have carefully read and
understood the terms of this Agreement and the attached Schedules, enter into
this Agreement knowingly, voluntarily and of their own free will, understand its
terms and significance and intend to abide by its provisions without exception.

 

 

 

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

 

 

By:

/s/ Eric Gul

 

1/6/2020

Eric Gul

 

Date: January 6, 2020

General Counsel

 

 

 

 

 

/s/ Peter Lops

 

1/6/2020

Peter Lops

 

Date: January , 2020

 





8

 




Schedule A

 

Name: Peter Lops

 

Termination Date: January 6, 2020

 

Consideration subject to your compliance with the Agreement:

 

Consulting Fee specified in paragraph 1

 

Benefits:

 

Last day of benefits coverage:

 

Medical, Dental, Vision – January 30, 2020

401k – Termination Date – January 6, 2020

 

Note: Certain benefits such as health insurance may be continued at your own
expense pursuant to COBRA and state law

 

By signing this Agreement, I confirm that I do have ten (10) accrued but unused
vacation days.

 

 

 

 

/s/ Peter Lops

 

1/6/2020

Signature

 

Date: January 6, 2020

 

9

 

